This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Jeremy T. KERLEY
           Machinist’s Mate Second Class (E-5), U.S. Navy
                             Appellant

                             No. 202100125

                        Decided: 20 September 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Derek D. Butler

 Sentence adjudged 14 January 2021 by a general court-martial con-
 vened at Naval Station Mayport, Florida, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-3, confinement for 34 months, and a bad-conduct discharge.

                              For Appellant:
                       Major Brian Farrell, USMCR

                               For Appellee:
                            Brian K. Keller, Esq
                  United States v. Kerley, NMCCA No. 202100125
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.




                                            2